Citation Nr: 0013622	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for residual scars 
from lacerations of the right upper arm and right forearm.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1967 
to May 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO).  

The appellant's claim initially included the issue of 
entitlement to a compensable evaluation for residual scars 
from a laceration of the left thigh and leg.  However, 
because he withdrew that issue from appeal at his March 1999 
Regional Office hearing, it is not for appellate 
consideration at this time.  


FINDING OF FACT

The appellant's service-connected laceration scars of the 
right upper arm and right forearm are well-healed, nontender, 
non painful, and non ulcerating, and are not shown to cause 
any functional limitations.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residual laceration scars of the right upper arm and right 
forearm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected scars of the 
right upper arm and right forearm are painful and create 
functional limitations with regard to his job as 

an electrician.  He argues that he is, therefore, entitled to 
a compensable disability evaluation for the scars.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records that have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant sustained a 
laceration to the lateral aspect of his right upper arm when 
he was slashed by an assailant in a fight in June 1969.  It 
was noted that the laceration did not penetrate the fascia 
and that there was no nerve or artery involvement.  The wound 
was sutured, and the impression was superficial laceration.  
A September 1971 notation in the records indicated that the 
appellant was treated for three lacerations of the right 
forearm.  


At a September 1974 VA medical examination, the appellant 
stated that he had received no treatment for the lacerations 
of his right arm since they were incurred in service, and 
that they had remained well healed and asymptomatic.  
Physical examination of the right arm revealed three 
laceration scars due to knife wounds in an altercation and 
scars from two lacerations incurred in Vietnam.  There was a 
linear scar across the right upper forearm that measured 5 
and 1/2 inches long and 1/4 inch wide, two parallel linear 
scars in the lower right arm that measured approximately 5 
inches and 4 and 1/2 inches long, each 1/4 inch wide, and the 
two linear scars on the outer aspect of the right upper arm 
from Vietnam--a 6 inch linear scar in line with the long axis 
of the arm and a 7 inch diagonal scar, with each being 1/4 to 
1/2 inch wide.  All of the scars were noted to be well 
healed, asymptomatic, non-adherent, non-depressed, and 
without muscle damage, deformity, disfigurement, or nerve or 
artery involvement.  

A May 1998 fee-basis examination by C. Jones, M.D., a 
dermatologist, noted five healed linear scars of the right 
upper arm, approximately 20 centimeters in length, and a 20 
centimeter linear scar on the right forearm, in addition to 
several other body scars.  It was reported that the appellant 
claimed that he experienced constant pain from his various 
scars and that they were incapacitating to him when he tried 
to work as an electrician.  

At a March 1999 VA muscles examination, the appellant 
complained of popping and a loss of sensation in the right 
upper extremity along what he described as the ulnar nerve 
distribution.  The appellant indicated that precipitating 
factors seemed to be raising his arms, any type of pressure 
on the arms, weather changes, and any lifting.  He reported 
that the pain was occasionally helped by using a heating pad 
and that the daily medication he took for his back also 
helped his right arm.  He claimed that the disability in his 
right upper extremity interfered with his job as an 
electrician, especially in that he was unable to hold and 
turn a screwdriver.  Physical examination revealed that the 
appellant was in no acute distress but held his right arm in 
a dependent position.  Six scars were noted in the right 
upper extremity, one 

vertical, and five horizontal from the elbow to the shoulder, 
all 10 to 15 centimeters in length and well healed.  There 
was minimal loss of muscle mass at the deltoid muscle.  Range 
of motion testing of the right arm showed forward flexion to 
150 degrees, abduction to 150 degrees, adduction to 30 
degrees, external rotation to 90 degrees, and internal 
rotation to 40 degrees.  The appellant complained of pain 
during all aspects of range of motion movements.  There was 
mild crepitus in the right shoulder with full abduction, a 
significant decrease in strength in the right shoulder girdle 
as compared to the left shoulder, and decreased sensation 
along the ulnar nerve distribution and along the scars.  The 
examiner stated that there was no objective evidence of pain 
on motion or palpation and no evidence of joint damage.  The 
diagnosis was multiple superficial lacerations to the right 
upper extremity, right shoulder strain, and a normal right 
shoulder X-ray.  

An electromyography (EMG) and nerve conduction velocity 
testing (NCV) were conducted in April 1999, in conjunction 
with the March 1999 VA examination.  On the NCV testing, the 
right median and ulnar motor nerves showed normal for 
latency, amplitude of compound muscle action potential, 
conduction velocity, and F wave latency.  The EMG did not 
reveal any abnormal spontaneous activity, and there was 
normal insertional activity, normal appearing motor unit 
potentials, and full recruitment pattern.  The diagnosis was 
a normal nerve conduction study of the right upper extremity, 
and limited but normal EMG testing in the muscles examined.  

Service connection was granted for residual scars from 
lacerations of the right upper arm and right forearm by a 
November 1974 rating decision, and a noncompensable 
evaluation was assigned under Diagnostic Code 7805 from June 
13, 1974.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  


Although the appellant alleges that he has pain and 
disability in his right upper extremity that is related to 
laceration scars he sustained to the right upper arm and 
right forearm in service, there has been no competent medical 
evidence presented which links the claimed pain and 
impairment of the right upper extremity to the scars of the 
right upper extremity.  The Board notes that at the time the 
appellant received the laceration wounds to his right upper 
arm, the clinical findings indicated that the lacerations did 
not penetrate the fascia and that there was no nerve or 
artery involvement.  The September 1974 VA medical 
examination revealed that the laceration scars in the right 
upper arm and right forearm had remained well healed and 
asymptomatic since service, and that they were not adherent 
or depressed and did not involve muscle damage.  In the 
absence of clinical findings showing that the lacerations of 
the right upper arm and right forearm were any more than 
superficial lacerations (which was the diagnosis in service 
and at the March 1999 VA muscles examination), or that the 
residual scars from the lacerations are poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration, or result in limitation of function, the Board 
is unable to identify a basis to grant a compensable 
evaluation for the scars.  

It must again be emphasized that, while the medical evidence 
demonstrates the presence of current right upper extremity 
impairment, this evidence does not show that such impairment 
is the product of, or is in any way related to, the service-
connected scars.  Likewise, the appellant's contentions to 
that effect are of no probative value.  While he can present 
competent testimony regarding the pain and impairment he 
experiences, he is not shown to have the requisite medical 
training or expertise to render clinical diagnoses.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2Vet. App. 492, 495 (1992).

As the evidence does not demonstrate that the laceration 
scars at issue involve the musculoskeletal system, the 
provision of 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  



ORDER

A compensable evaluation is denied for residual scars from 
lacerations of the right upper arm and right forearm.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

